Citation Nr: 0622756	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  05-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bilateral shin splints and the residuals 
thereof.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1984 until July 
1986 in the Army and from December 1988 until March 1992 in 
the Marine Corps.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the application to 
reopen the claim for service connection for bilateral shin 
splints and the residuals thereof.   

Although the RO has adjudicated the issue of entitlement to 
service connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In April 2006, the 
undersigned Acting Veterans Law Judge conducted a hearing 
with regard to the issue on appeal. 

The issue of service connection for bilateral shin splints 
and the residuals thereof is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In September 2003, the RO denied the veteran's claim of 
service connection for bilateral shin splints and the 
residuals thereof.  The veteran did not perfect an appeal to 
that claim and that decision is final.  

2.  Evidence submitted subsequent to the September 2003 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim. 

CONCLUSION OF LAW

New and material evidence has been received to reopen a final 
disallowed claim that denied service connection for bilateral 
shin splints and residuals thereof.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2003, the RO denied the veteran's claim for 
service connection for bilateral shin splints and residuals 
thereof based on medical evidence establishing that the 
disability was a congenital or a developmental defect, and no 
evidence establishing that the condition was aggravated in 
service was of record.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302 (2005).

The veteran submitted a claim to reopen in September 2004, 
and in February 2005, the RO denied the claim to reopen based 
on the failure to submit new and material evidence.  However, 
the veteran filed a timely Notice of Disagreement, and 
subsequently, in August 2005, the veteran submitted a private 
medical opinion stating that his disability was aggravated in 
service.  Specifically, the private examiner stated that 
"[s]ince [the disability] was not noted prior to military 
service, the military service and conditions thereof must 
have aggravated or contributed to his medical condition."  
See Private Medical Opinion (June 2005).  In the September 
2005 Statement of the Case (SOC), the RO reopened and denied 
the claim on its merits.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the private 
medical opinion is new evidence because it was not previously 
considered by VA decision makers in September 2003.  The 
evidence is material because it relates to the reason for 
denial by providing medical evidence of aggravation by 
military service, thus raising a reasonable possibility of 
substantiating the claim.  

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  To the extent there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
claim to reopen.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral shin splints and 
residuals thereof is reopened, and the appeal is granted to 
this extent only.





REMAND

As the Board has determined that the previously denied claim 
for service connection for bilateral shin splints and the 
residuals thereof has been reopened by new and material 
evidence, the claim must be reviewed on a de novo basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 394(1993).  In the opinion 
of the Board, additional development is necessary. 

In August 2003, the veteran underwent a VA examination to 
determine the etiological relationship between the in-service 
shin splints and any current lower leg disability.  The 
examiner stated that the veteran's disability was a 
biomechanical abnormality made worse by weight gain and 
running or excessive standing activities.  The examiner did 
not comment on whether the veteran's condition was at least 
as likely as not aggravated by his military service.  Based 
on the recent private examiner's opinion, an additional VA 
medical opinion is necessary for the proper adjudication of 
this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the claim's file 
to the VA physician who performed the 
August 2003 examination.  The examiner is 
requested to review the claim's file, 
including the August 2003 examination and 
the June 2005 private medical opinion, 
and address the following questions:

Is the veteran's disability a congenital 
or developmental defect?  If yes, did the 
condition pre-exist service?  If the 
condition pre-existed service, is it at 
least as likely as not that the condition 
was aggravated (became chronically 
worsened beyond the natural progression 
of the disorder) during service?  

If the veteran's disability is not a 
congenital or developmental defect, is it 
at least as likely as not that the 
condition was incurred in service?

The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the examiner who conducted the August 
2003 examiner is unavailable, the veteran 
should be scheduled for an examination by 
an appropriate examiner for the purposes 
of obtaining the requested opinion.

	2.  Thereafter, ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
it should be undertaken before further 
adjudication of the claim.

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for bilateral shin splints and 
residuals thereof.  If any determination 
remains unfavorable to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 
2005).






______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


